t c memo united_states tax_court barry s friedberg and charlotte moss petitioners v commissioner of internal revenue respondent docket no filed date kathleen m pakenham for petitioners alex shlivko for respondent supplemental memorandum opinion wells judge respondent determined a deficiency of dollar_figure and a penalty pursuant to sec_6662 of dollar_figure with respect to petitioners’ this opinion supplements friedberg v commissioner tcmemo_2011_ unless otherwise indicated section references are to the internal revenue continued tax_year in a prior opinion filed date friedberg v commissioner tcmemo_2011_238 wl prior opinion we granted partial summary_judgment on the issue of whether the appraisal report prepared by michael ehrmann of jefferson lee appraisals inc and attached to petitioners’ joint federal_income_tax return ehrmann appraisal was a qualified_appraisal as defined in sec_1_170a-13 income_tax regs we held that the ehrmann appraisal was not a qualified_appraisal as it related to petitioners’ facade easement we further held that there remained issues of material fact regarding whether the ehrmann appraisal was a qualified_appraisal as it related to petitioners’ transfer of development rights petitioners move the court pursuant to rule to reconsider our prior opinion background many of the underlying facts are set out in detail in our prior opinion and are incorporated herein by reference we summarize the factual and procedural background briefly here and make additional findings as required for our ruling on petitioners’ motion for reconsideration the facts are based upon examination of continued code of as amended code and in effect at all relevant times and rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the pleadings moving papers responses and attachments including numerous affidavits supplied by petitioners petitioners are husband and wife who resided in new york at the time they filed their petition during mr friedberg purchased a residential townhouse in new york city on east 71st street between park avenue and lexington avenue subject property for dollar_figure and then paid approximately an additional dollar_figure million for extensive renovations the subject property is in manhattan’s upper east side historic_district on date the national park service determined that the subject property contributes to the significance of the upper east side historic_district and is a ‘certified historic structure’ for a charitable_contribution for conservation purposes in accordance with the tax treatment extension act of during the national architectural trust nat contacted mr friedberg to ask him to donate an easement on the subject property mr friedberg met with sean zalka a representative from nat to discuss donating a facade easement and development rights related to the subject property mr zalka then sent mr friedberg a spreadsheet that provided an estimate of the tax savings available to mr friedberg should he decide to donate to nat the facade easement and development rights for the subject property mr zalka’s spreadsheet read as follows the national architectural trust profile of estimated_tax benefit1 east 71st street development rights extinguished estimated fair_market_value dollar_figure dollar_figure big_number conservation_easement value of fmv dollar_figure big_number estimated development rights value see development rights analysis worksheet total estimated gross tax deduction dollar_figure big_number tax-deductible cash donations of gross tax deduction dollar_figure big_number appraisal lender subordination fee if applicable total estimated tax-deductible costs dollar_figure big_number dollar_figure big_number total estimated charitable_contribution tax deduction total estimated federal state and city income_tax savings tax_bracket dollar_figure big_number dollar_figure big_number total estimated cash savings dollar_figure big_number for illustrative purposes only please consult your tax advisor actual figure determined by appraisal typically of fmv for comparable properties after reviewing nat’s materials mr friedberg decided to donate to nat a facade easement and all of the development rights associated with the subject property mr friedberg followed nat’s recommendation and engaged michael ehrmann of jefferson lee appraisals inc based in pittsburgh to appraise the subject property mr ehrmann visited the subject property and conducted an inspection during date and subsequently prepared the ehrmann appraisal which states that it has been prepared for tax purposes in order to determine the loss of value due to a facade easement to be donated on the subject property the ehrmann appraisal includes a number of pages of background on the economic social cultural environmental and political forces that influence property values in new york city on the basis of the lot’s location in an r9x zoning district permitting a floor area ratio far of for residential property mr ehrmann calculated new york n y zoning resolution sec provides the following definition for floor area ratio floor area ratio is the total floor area on a zoning lot divided by the lot area of that zoning lot if two or more buildings are located on the same zoning lot the floor area ratio is the sum of their floor areas divided by the lot area for example a zoning lot of big_number square continued that the lot had a maximum development potential of dollar_figure square feet approximately big_number square feet of which was unused mr ehrmann wrote although the underlying zoning would permit expansion of the subject property up to the maximum development potential i believe that the new york city landmarks preservation commission which has authority over the upper east side historical sic district would block such an expansion however the subject owner clearly has the right to transfer see sic these development rights for use on neighboring blocks within the historical district furthermore i believe that developments utilizing transferable development rights tdr would be feasible in this area particularly along lexington avenue new york statutes define transfer of development rights tdr as the process by which development rights are transferred from one lot parcel or area of land in a sending district to another lot parcel or area of land in one or more receiving districts in many tdr programs the zoning provisions applicable to the sending district are amended to reduce the density at which land can be developed while losing their right to develop their properties at the formerly permitted densities property owners in the sending district are awarded development rights these development rights are regarded as severable from the land ownership and transferable by their owners continued feet with a building containing big_number square feet of floor area has a floor area ratio of and a zoning lot of big_number square feet with two buildings containing a total of big_number square feet of floor area also has a floor area ratio of respondent accepts those numbers as accurate for purposes of the parties’ cross motions for partial summary_judgment addressed in our prior opinion the ehrmann appraisal then describes different aspects of transferable development rights programs in general without any reference to the particular program implemented in new york city mr ehrmann found that the sales comparison approach was the most appropriate valuation method for estimating the market_value of the subject property before and after the donation he wrote in the following sections of this report i have estimated the market_value of the subject property both before and after donation of the proposed easement utilizing the sales comparison approach to value mr ehrmann used the following sales to estimate the before value of the subject property date address square price per adjusted historic sale price feet square foot dollar_figure sq ft district east 67th st dollar_figure big_number dollar_figure dollar_figure ye sec_3 park ave big_number big_number dollar_figure dollar_figure ye sec_1 east 72d st big_number big_number dollar_figure dollar_figure no east 73d st big_number big_number dollar_figure dollar_figure yes east 92d st big_number big_number dollar_figure dollar_figure no east 87th st big_number big_number dollar_figure dollar_figure no east 69th st big_number big_number dollar_figure dollar_figure ye sec_2 east 73d st big_number big_number dollar_figure dollar_figure ye sec_2 east 75th st big_number big_number dollar_figure dollar_figure yes mr ehrmann adjusted those sale prices to take into account differences between those properties and the subject property due to the following factors time of sale location condition of the property size and whether the property included a finished basement although the properties were subject_to different zoning mr ehrmann did not make any adjustments on that basis because he wrote i do not believe that the varying zones have an impact on subject value after making all of his adjustments mr ehrmann averaged the adjusted prices and arrived at dollar_figure per square foot which he rounded to dollar_figure and used as his estimate for the value of the subject property as of the appraisal date on the basis of the subject property’s gross floor area of big_number square feet mr ehrmann estimated that the subject property’s total value was dollar_figure in addition to estimating the subject property’s fair_market_value mr ehrmann sought to appraise the development rights that could be transferred to a nearby property s sic as tdrs to do so he identified five transfers involving development rights on the east side of manhattan three of the five transfers involved the sale of development rights by themselves the other two each involved the sale of an entire tract that included development rights previously acquired mr ehrmann calculated the price per far foot for each of the sales and then averaged those figures to reach an average of dollar_figure per far foot he then considered some general categories of adjustments including time location size zoning and historic restrictions with regard to historic restrictions he wrote the subject is part of the upper east side historic_district with significant historic restrictions none of the previous improvements on the comparable sites had a similar status furthermore there do not appear to be historically protected properties in the immediate vicinities of the tdr comparables as discussed previously the subject tdrs can only be utilized in a limited geographic area near the site however the tdrs transferred to the comparable properties do not appear to have had the same restriction i believe that the restrictions on the subject tdrs make these development rights somewhat less valuable than the apparently unrestricted rights purchased in the comparable transactions mr ehrmann’s comments reflect the fact that none of the other properties he considered was in a historic_district the average price per far foot of the comparable properties mr ehrmann reported on was dollar_figure however mr ehrmann estimated that the value of the unused development rights on the subject property was dollar_figure per far foot he explained his reasoning as follows i have identified five adjustment factors applicable to the tdr comparables three of the factors--time location and size of the tdr--support upward adjustments of a number of the comparable unit prices the two other factors--zoning and landmark limitations--support downward adjustments of all of the comparable unit prices tdr transactions are complex i have not made specific adjustments of each comparable for each adjustment factor discussed above however based on the overall adjustments i estimate that the value of the tdrs on the subject property as of dollar_figure per far foot mr ehrmann calculated that the total value of the unused development rights associated with the subject property was dollar_figure he then added that value to his before estimate of the value of the subject property to arrive at a total value for the subject property of dollar_figure the second half of the ehrmann appraisal provides an estimate of the value of the subject property after the facade easement in an introduction mr ehrmann explained that there are several reasons property values are negatively affected by facade easements one of the factors he listed was the loss of the right to develop the property up to the maximum density allowed under the subject zone other factors included potentially increased maintenance_costs loss of flexibility in changing exterior design and the inability of future owners to use the tax advantages from an easement contribution mr ehrmann noted the best measure of the impact of these elements on property values is the market place sic i have been able to identify a number of examples of the impact of easements on properties in both new orleans and washington two cities where facade easements have been most actively used mr ehrmann provided six examples of sales of eased properties in washington d c during the mid-1980s and two examples of transactions involving eased properties in new orleans during the mid-1990s mr ehrmann constructed the following table to summarize his research on sales of comparable properties involving facade easements property easement lo sec_1 increase in renovation costs the average facade easement loss of the six sales of eased properties ie propertie sec_1 through the washington d c sales was however mr ehrmann estimated that the facade easement on the subject property decreased its value by he provided the following analysis to explain his reasoning the comparable data shows estimated losses ranging from to the residential properties had losses ranging from to most of the examples that i have identified took place during the 1980s when the facade easement programs in both washington and new orleans were relatively new comparables and are based on recent market developments the subject property is a residential dwelling in excellent condition and degree of finish based on the comparable data with particular emphasis on eased property i estimate that the facade easement will result in a loss of value of of the value of the actual subject improvement before donation of the easement on the basis of his estimate of mr ehrmann calculated that the facade easement would reduce the value of the subject property by dollar_figure which he rounded to dollar_figure he stated that after the easement the unused development rights would have no value he therefore estimated that the after value of the subject property was dollar_figure mr ehrmann concluded that the loss in value due to the facade easement was dollar_figure petitioners timely filed their joint federal_income_tax return they deducted dollar_figure for the donation of the facade easement and development rights on the subject property petitioners appended form_8283 noncash charitable_contributions signed by mr ehrmann and by the president of nat petitioners also attached to their tax_return a copy of the ehrmann appraisal on or about date respondent mailed to petitioners’ last_known_address a statutory_notice_of_deficiency petitioners timely filed their petition with this court on date during date each party filed a motion for partial summary_judgment petitioners moved that inter alia the court grant summary_judgment that the ehrmann appraisal of the value of the easement was a qualified that figure reflects the value of both the facade easement and the development rights but mr ehrmann stated that it represented the estimated market_value of the loss due to the easement appraisal within the meaning of sec_1_170a-13 income_tax regs respondent moved that the court grant summary_judgment that petitioners are not entitled to a charitable_contribution_deduction related to their donation of the facade easement and development rights because inter alia petitioners failed to substantiate their deduction as required by section a of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_691 defra and sec_1_170a-13 specifically we were asked to determine whether the ehrmann appraisal included the method of valuation and the specific basis for the valuation pursuant to sec_1_170a-13 and k income_tax regs on date we issued our prior opinion addressing the parties’ cross-motions for partial summary_judgment relying in part on scheidelman v commissioner tcmemo_2010_151 wl 682_f3d_189 2d cir we held that petitioners were not entitled to a deduction for the donation of the facade easement because the ehrmann appraisal was not a qualified_appraisal pursuant to sec_1_170a-13 income_tax regs with respect to its valuation of the facade easement accordingly we granted respondent’s motion for partial summary_judgment with respect to that issue however with respect to the valuation of the development rights we concluded that disputed issues of material fact remained as to whether the ehrmann appraisal was a qualified_appraisal accordingly we denied both parties’ motions for partial summary_judgment with respect to that issue on date the u s court_of_appeals for the second circuit vacated our decision in scheidelman i and remanded the case 682_f3d_189 2d cir scheidelman ii on date respondent deposed mr ehrmann in the presence of petitioners’ counsel during the deposition mr ehrmann stated that he had never appraised other transferrable development rights before issuing the ehrmann appraisal and that mr friedberg knew of this fact on date petitioners moved the court to reconsider our prior opinion because of the change in law governing the issues noted above on date respondent filed a response to petitioners’ motion for reconsideration discussion reconsideration under rule is intended to correct substantial errors of fact or law and allow the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding see 131_tc_185 110_tc_440 we have broad discretion as to whether to grant a motion for reconsideration but will not do so unless the moving party can point to unusual circumstances or substantial error estate of quick v commissioner t c pincite see also 87_tc_164 reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party estate of quick v commissioner t c pincite however an intervening change_of controlling law may warrant our exercising that discretion see 709_f2d_782 2d cir see also alioto v commissioner tcmemo_2008_185 wl at we based our prior opinion in part on a similar legal analysis as that contained in scheidelman i the u s court_of_appeals for the second circuit vacated and remanded scheidelman i see 682_f3d_189 and absent stipulation to the contrary this case is appealable to that court in accordance with 54_tc_742 aff’d 445_f2d_985 10th cir we conclude that the decision by the court_of_appeals in scheidelman ii specifically alters the underlying law and therefore requires that we reconsider our prior opinion petitioners ask us to reconsider whether the ehrmann appraisal met the requirements of a qualified_appraisal pursuant to sec_1_170a-13 and k income_tax regs with respect to both the facade easement and the development rights we address each issue in turn i facade easement in our prior opinion we determined that mr ehrmann’s approach to valuing the subject property after the facade easement donation diverged significantly from the accepted comparable sales_method which was the method mr ehrmann claimed to apply we determined that mr ehrmann instead used sale and nonsale transactions of eased properties in locations other than new york city which is the site of the subject property to estimate a percentage diminution in value associated with a facade easement mr ehrmann then multiplied the before value of the subject property the calculation of which respondent did not contest by the percentage diminution that he purported to derive from the transactions noted above to estimate the loss in value on account of the facade easement in as we noted in our prior opinion in this case it appears that mr ehrmann arrived pincite the percentage of fair_market_value that nat had told mr continued scheidelman i we held that the mechanical application of a percentage diminution to the fair_market_value before donation of a facade easement does not constitute a method of valuation as contemplated under sec_1_170a-13 income_tax regs scheidelman i wl at accordingly our prior opinion in this case held consistent with our decision in scheidelman i that the ehrmann appraisal was not a qualified_appraisal with respect to the facade easement because it lacked a method and specific basis for the determined value the u s court_of_appeals for the second circuit vacated this court’s decision in scheidelman i and remanded the case see 682_f3d_189 concerning whether an appraisal includes the method of valuation as required by sec_1_170a-13 income_tax regs the court_of_appeals in scheidelman ii stated for the purpose of gauging compliance with the reporting requirement it is irrelevant that the commissioner believes the method employed was sloppy or inaccurate or haphazardly applied the regulation requires only that the appraiser identify the valuation method used it does not require that the method adopted be reliable by providing the information required by the regulation the appraiser enabled the commissioner to evaluate his methodology continued friedberg was typical for facade easements in spite of his research on comparable sales and not because of it id pincite fn ref omitted the court_of_appeals held that the commissioner’s interpretation that an unreliable method is no method at all goes beyond the wording of the regulation which imposes only a reporting requirement id n concerning whether an appraisal includes the specific basis for the valuation as required by sec_1_170a-13 income_tax regs the court_of_appeals stated that the purpose of that reporting regulation was to provide the commissioner with sufficient information to evaluate the claimed deduction and ‘deal more effectively with the prevalent use of overvaluations ’ id pincite quoting 109_tc_258 aff’d 166_f3d_332 4th cir the court_of_appeals held that the requirement of sec_1_170a-13 income_tax regs is fulfilled if the appraiser’s analysis is present even if the commissioner deems it to be unconvincing scheidelman ii f 3d pincite in their motion for reconsideration petitioners contend that the ehrmann appraisal included a method of valuation because it supplied enough information to enable the commissioner to evaluate his methodology and showed how he applied the method petitioners acknowledge that we previously concluded that mr ehrmann’s stated method was improperly applied and unreliable but contend that reliability is not a factor for purposes of determining whether the ehrmann appraisal is a qualified_appraisal respondent opposes petitioners’ motion for reconsideration with respect to the facade easement and contends that petitioners misstate the proper standard articulated by the court_of_appeals in scheidelman ii the ehrmann appraisal is not a qualified_appraisal even if we apply the standard that petitioners advocate and the ehrmann appraisal fails to include a specific basis for valuation we disagree with all three of respondent’s contentions respondent first contends that petitioners misstate the standard that the court should apply and that the proper standard is to determine whether the method of valuation stated in the appraisal is the method actually used by the respondent also contends that we did not rest our prior opinion entirely on the legal analysis contained in scheidelman v commissioner tcmemo_2010_151 wl 682_f3d_189 2d cir scheidelman ii pointing to our scarce citations of that case and that we instead relied on friedman v commissioner tcmemo_2010_45 wl and jacobson v commissioner tcmemo_1999_401 wl which the court_of_appeals for the second circuit approved respondent’s contention is without merit the court of appeals’ opinion in scheidelman ii vacated this court’s decision in scheidelman i with respect to the same analysis we used in this case in our prior opinion and distinguished both friedman and jacobson see scheidelman ii f 3d pincite stating that the appraisals in those cases failed altogether to ‘even indicate the valuation method used or the basis for the appraised values’ quoting friedman v commissioner wl at and ‘provided no methodology or rationale’ quoting jacobson v commissioner wl at pursuant to golsen v commissioner t c pincite the court of appeals’ opinion controls our analysis in the instant case appraiser we disagree in scheidelman ii f 3d pincite the court_of_appeals stated that the relevant question is whether the information provided enabled the commissioner to evaluate the appraiser’s methodology see also rothman v commissioner tcmemo_2012_218 wl at moreover the court_of_appeals clarified that it is irrelevant that the commissioner believes the method employed was sloppy or inaccurate or haphazardly applied scheidelman ii f 3d pincite emphasis added scheidelman ii is clear the regulations are a reporting requirement id pincite n thus pursuant to scheidelman ii any evaluation of accuracy is irrelevant for purposes of deciding whether the appraisal is qualified pursuant to sec_1_170a-13 income_tax regs respondent also contends that the ehrmann appraisal fails to enable respondent to evaluate mr ehrmann’s methodology respondent argues that the ehrmann appraisal merely set forth certain disconnected and meaningless steps that mr ehrmann took and that the value was arrived at in spite of his research while we note that we previously determined that n othing in mr ehrmann’s report supports his conclusion about the after value of the subject property friedberg v commissioner wl at we concede that reaching that determination first required us to evaluate mr ehrmann’s methodology although we continue to question whether the ehrmann appraisal is reliable or properly applied methodology to reach its conclusions we conclude that it provides sufficient information to enable respondent to evaluate mr ehrmann’s underlying methodology accordingly we conclude that the ehrmann appraisal includes a method of valuation as required by sec_1 170a- c ii j income_tax regs with respect to the facade easement regarding the requirements of sec_1_170a-13 income_tax regs respondent contends that the ehrmann appraisal did not provide a specific basis for the valuation because it lacked reasoned analysis and arrived at the value of the facade easement in spite of mr ehrmann’s research not because of it the court_of_appeals held that there is a specific basis for the valuation if the appraiser’s analysis is present even if the commissioner deems it unconvincing scheidelman ii f 3d pincite the commissioner may deem the appraiser’s ‘reasoned analysis’ unconvincing but it is incontestably there as we stated in our prior opinion the ehrmann appraisal compared eight different properties with facade easements for which mr ehrmann allegedly considered inter alia each property’s location size local_government laws and regulations use date of easement appreciation of value and improvements although we criticized and disagreed with mr ehrmann’s analysis it was incontestably there see id indeed respondent’s own argument concedes that the ehrmann appraisal contained some research and analysis because respondent concludes that value was determined in spite of that research accordingly we conclude that the ehrmann appraisal includes a specific basis for mr ehrmann’s valuation as required by sec_1_170a-13 income_tax regs with respect to the facade easement consequently pursuant to scheidelman ii we conclude that the ehrmann appraisal is a qualified_appraisal pursuant to sec_1_170a-13 income_tax regs with respect to petitioners’ facade easement however we specifically do not opine on the reliability and accuracy of the methodology and specific basis of valuation in the ehrmann appraisal a matter we leave to be decided at trial ii development rights in our prior opinion we determined that mr ehrmann’s method of using five comparable transactions involving development rights to estimate the value of the subject property’s unused development rights was inconsistent and contained mathematical errors and erroneous assumptions although we determined that mr ehrmann claimed to be applying the comparable sales_method to calculate a price per square foot of the development rights we were not convinced that the comparable sales transactions were truly comparable instead of comparing the purchase prices per square foot for additional development rights mr ehrmann compared prices per square foot of properties that included no additional development rights or averaged prices per square foot for both development rights attached to the property and additional development rights however we determined that the ehrmann appraisal nonetheless explained the method and specific basis of valuation with respect to the development rights because we questioned the ehrmann appraisal’s accuracy and reliability and whether it adequately evaluated the market demand for and transferability of development rights we held that issues of material fact remained regarding whether the ehrmann appraisal was a qualified_appraisal with respect to the development rights in their motion for reconsideration petitioners contend that our prior opinion concludes that the ehrmann appraisal included the method of valuation and specific basis for the valuation of the development rights petitioners contend that remaining issues of material fact which caused us to deny petitioners’ motion for summary_judgment with respect to this issue in our prior opinion are relevant this court did not discuss qualified appraisals of development rights in scheidelman i however the court_of_appeals for the second circuit’s analysis of sec_1_170a-13 and k income_tax regs applies as much to a valuation of development rights as it does to a valuation of a facade easement we do not deem it necessary to restate that analysis which we discussed above only to determining the value of the development rights and not to determining whether the ehrmann appraisal is qualified under the scheidelman ii analysis we agree with petitioners under scheidelman ii sec_1 170a- c ii j and k income_tax regs imposes only a reporting requirement and the taxpayer only needs to include sufficient information to allow the commissioner to evaluate the methodology and specific basis for valuation scheidelman ii f 3d pincite n in our prior opinion we stated that despite errors the ehrmann appraisal explained the method of valuation and the specific basis for the valuation of the development rights friedberg v commissioner wl at the remaining issues of material fact eg the effect of the market demand the transferability of the development rights and the accuracy and reliability of the ehrmann appraisal are relevant to our analysis of valuation but are irrelevant as to whether the ehrmann appraisal is qualified pursuant to sec_1_170a-13 income_tax regs see scheidelman ii f 3d pincite respondent does not object to petitioners’ motion for reconsideration with respect to whether the ehrmann appraisal is a qualified_appraisal of development rights but contends that we should consider additional factual developments that have arisen since our prior opinion and in result grant summary_judgment to respondent specifically respondent contends that at a deposition after our prior opinion mr ehrmann confirmed that he had never appraised other transferrable development rights before issuing the ehrmann appraisal and that mr friedberg knew of this fact consequently respondent contends that mr ehrmann was not a qualified_appraiser of transferable development rights pursuant to sec_1 170a- respondent contends that the ehrmann appraisal is not qualified because it assumed a highest_and_best_use for the development rights without adequately assessing the market demand for those rights with a market study we disagree we have previously held that when using the comparable sales_method the before value is arrived at by first determining the highest_and_best_use of the property in its current condition unrestricted by the easement 85_tc_677 however valuation is not a precise science and the fair_market_value of property on a given date is a question of fact to be resolved on the basis of the entire record kiva dunes conservation llc v commissioner tcmemo_2009_145 wl at like the other questions of fact noted above respondent’s contentions as to the defects of the ehrmann appraisal are irrelevant as to whether the ehrmann appraisal is a qualified_appraisal pursuant to sec_1_170a-13 income_tax regs c income_tax regs and therefore the ehrmann appraisal was not a qualified_appraisal we disagree pursuant to sec_1_170a-13 income_tax regs a qualified_appraiser is an individual who includes on the appraisal_summary a declaration that the individual either holds himself or herself out to the public as an appraiser or performs appraisals regularly the appraiser is qualified to make appraisals of the type of property being valued the appraiser is not excluded pursuant to sec_1_170a-13 income_tax regs a qualified_appraisal must be prepared signed and dated by a qualified_appraiser within the meaning of paragraph c of that section while we recognize that qualified_appraiser is now defined in sec_170 that section was not in effect at the time petitioners filed the return for their tax_year see pension_protection_act of pub_l_no sec c stat pincite effective for appraisals prepared with respect to returns filed after date pursuant to sec_1_170a-13 income_tax regs a fully completed appraisal_summary must be attached to the tax_return on which the deduction for contribution is first claimed the appraisal_summary which differs from a qualified_appraisal must comply with the requirements set forth in sec_1_170a-13 income_tax regs pursuant to sec_1_170a-13 income_tax regs the qualified_appraisal should include t he qualifications of the qualified_appraiser who signs the appraisal including the appraiser’s background experience education and membership if any in professional appraisal associations respondent makes no claim regarding whether mr ehrmann failed to report his qualifications pursuant continued from qualifying under sec_1_170a-13 income_tax regs and the appraiser understands that an intentionally false or fraudulent overstatement of the value of the property described in the qualified_appraisal or appraisal_summary may subject the appraiser to a civil penalty under sec_6701 for aiding_and_abetting an understatement_of_tax liability according to the plain language of the regulation an appraiser is a qualified_appraiser if he or she makes the requisite declaration that he or she is qualified to appraise the value of the contributed_property the regulation does not direct the commissioner to analyze the appraiser’s qualifications to determine whether he or she has sufficient education experience or other characteristics we conclude that the analysis of the court_of_appeals for the second circuit in scheidelman ii regarding the method and specific basis of valuation of a qualified_appraisal applies equally to the appraiser’s qualification for purposes of sec_1_170a-13 income continued to sec_1_170a-13 income_tax regs so we do not further address that issue pursuant to sec_1_170a-13 income_tax regs an individual is not a qualified_appraiser if the individual is inter alia the donor the donee any person employed by the donor or donee or an appraiser who is regularly used by the donor or donee and who does not perform most of his or her appraisals for other persons respondent makes no claim regarding whether mr ehrmann is excluded from qualifying as a qualified_appraiser pursuant to sec_1 170a- c iv income_tax regs so we do not further address that issue tax regs accordingly we conclude that sec_1_170a-13 income_tax regs is a reporting requirement ie an appraiser is qualified if the declaration is present regardless of whether it is unconvincing see scheidelman ii f 3d pincite accordingly respondent’s contention that mr ehrmann is not a qualified_appraiser is without merit respondent has conceded that mr ehrmann signed the appraisal_summary that contains the necessary declaration consequently mr ehrmann is a qualified_appraiser pursuant to sec_1_170a-13 income_tax regs and the ehrmann appraisal is a qualified_appraisal of the value of the development rights petitioners contributed iii conclusion upon due consideration of the foregoing we hold that petitioners are entitled to summary_judgment on the issue of whether the ehrmann appraisal is a qualified_appraisal pursuant to sec_1_170a-13 income_tax regs with respect to both the facade easement and the development rights consequently we reconsider our holding in our prior case that petitioners are not entitled to a however we note that we do not at this time opine on whether mr ehrmann’s qualifications are sufficient to qualify as an expert witness to testify in this court regarding the value of the development rights in this case or whether the ehrmann appraisal may be admitted as an expert report pursuant to rule g for that purpose charitable_contribution_deduction with respect to the facade easement however the other holdings of our prior opinion remain we have considered all arguments made and to the extent not specifically addressed herein conclude they have been previously addressed in our prior opinion in this case or are irrelevant moot or without merit to reflect the foregoing an appropriate order will be issued
